On page 7 of the Remarks, the applicant argues that the primary reference, Decanne, does not disclose the newly amended feature of independent claims where it is the mobile device which determines the more proximate kiosk based on beacon signals. The applicant argues that in Decanne, it is either kiosk or a cloud which determine the relative location of the user device with respect to the kiosks.
Although the applicant is correct with respect to the teaching of Decanne, the examiner never relied on Decanne to disclose this specific feature. The examiner explicitly relied on one of the secondary references to Tsukamoto to disclose this specific feature, and this is contained on pages 5 – 6 of the previous office action. For the applicant’s convenience, this is also repeated below.
Tsukamoto in paragraphs 0046 – 0048 teaches a procedure for estimating the inter-device distance and determining an alternative destination display device. In operation, as stated in paragraph 0048, the mobile equipment receives plurality of Bluetooth signals, each containing a device ID such as the MAC address of the respective display device, from the plurality of alternative destination display devices, measures the field strength of the received signal and estimates the inter-device distance on the basis of the field strength (SS122). Among the plurality of estimated distances, the alternative destination display device which is the closest is selected by the mobile equipment. Paragraph 0050: communication between the mobile device and the selected closest alternative destination display device is further established. In other words, Tsukamoto teaches determining the most proximate alternative destination display device based on plurality of Bluetooth beacon signals by the mobile device itself.

As may be seen, although in Decanne, the kiosk or the cloud may determine which kiosk is the most proximate to the user, there appears to be no disclosure of how the user’s mobile device would know the same information. In other words, the question is: how would the user’s mobile device know which kiosk is most proximate to be able to send messages to the kiosk and/or control the presentation since Decanne does not appear to disclose transmission of such determination from the kiosk to the mobile device. Additionally, there is no disclosure on how to resolve a situation when multiple beacon signals are received from the plurality of kiosks by the user’s mobile device. For example, paragraphs 0036 – 0037 disclose detection of a beacon and transmission its characteristics only for a single beacon.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Tsukamoto determination of the most proximate kiosk by the mobile device at least in addition to the determination performed by the kiosk/cloud. Doing so would have allowed the mobile device to know which kiosk is most proximate to be able to send messages and 
Therefore, the amended claims 1 and 12 would still be rejected under 35 USC 103 over the same combination of references and claim 8 would be rejected in view of additional reference to Tsukamoto.

/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648